DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 Response to Amendment
In the amendment dated 10/12/2020, the following has occurred: Claims 1 and 15 have been amended.
In response to the remarks and amendments, the 102 rejection has been withdrawn.
Claims 1-9 and 11-19 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 10/12/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagh et al., US 20150353201 (hereinafter, Hagh), in view of Darling et al., US 20160144973 (hereinafter, Darling) or Ludlow et al., US 20070246373 (hereinafter, Ludlow).
As to Claim 1:
	Hagh discloses a system for providing inerting gas to a protected space (see “… system… for inerting a fuel tank… ullage of the fuel tank”, Abstract), comprising
an electrochemical cell comprising a cathode and an anode separated by a separator comprising an ion transfer medium (see “… proton exchange membrane… solid oxide fuel cell… anode… cathode…”, [0018, 0031], Fig. 7);
wherein the ion transfer medium comprises a solid oxide [0018], and the electrochemical cell is configured to produce oxygen anions at the cathode and transfer the oxygen anions across the solid oxide ion transfer medium to the anode (see “… solid oxide fuel cell… anode… cathode…”, [0018, 0031], Fig. 7;
a cathode fluid flow path in operative fluid communication with the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see “air 785… into the fuel cell 760… exhaust product 786…”, [0033], Fig. 7);
a cathode supply fluid flow path between a pressurized/RAM gas source and the cathode fluid flow path inlet (see “RAM air inlet 746… increase the temperature… into the fuel cell 760…”, [0033]);
an anode fluid flow path in operative fluid communication with the anode, including an anode fluid flow path outlet (see “fuel vapor mixture 782… anode fuel… exhaust product 789 form the anode of the fuel cell 760…”, [0032], Fig. 7);
(see “electrons are drawn… through an external circuit to product electricity… Rotation of the turbine… produce electricity to power…”, [0018, 0019], Fig. 7);
an inerting gas flow path in operative fluid communication with the cathode fluid flow path outlet and the protected space (see “ullage 714… exhaust product 786”, [0031, 0033]), said inerting gas flow path including a condenser (see “… fuel heat exchanger 742… a heat exchanger 744…” [0032, 0033]) that receives inerting gas from the cathode fluid flow path outlet (see “exhaust product 786… of the fuel cell… air is draw in and compressed in compressors 726…”, [0032-0034], see “exhaust products… inerting…”, [0019, 0044], Fig. 7) and a pressure control device (compressor) configured along with the pressurized gas source to provide a pressure at the condenser greater than ambient pressure (see “compressors 726, 728… air is drawn in and compressed… ambient air”, [0034, 0040] – note that the ambient air at ambient pressure is drawn into the compressor which pressurized the air or compressed the air and inherently increasing the pressure of air).
	Regarding the limitation “configured to produce oxygen anions at the cathode and transfer the oxygen anions across the solid oxide ion transfer medium to the anode …”, Hagh discloses the same fuel cell as the claimed fuel cell which is a common fuel cell that main function is to produce oxygen anions at the cathode and transfer the oxygen anions across the solid oxide ion transfer medium to the anode as that is how SOFC functions.  Thus, it is inherent or obvious that the function is taught by the disclosed structure of the SOFC of Hagh.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

	In the same field of endeavor, Darling also discloses a fuel cell 12 connected to an external electrical circuit 18 ([0011], Fig. 1) similar to that of Hagh.  Darling further teaches that the external circuit can provide electric potential difference between the anode and cathode as to power the fuel cell (Abstract, [0011]).
	Similarly, Ludlow also discloses a fuel cell connected to an external electrical circuit (Abstract, [0038]) similar to that of Hagh.  Ludlow also teaches that external electrical circuit can provide electrical current through the cell as to power the fuel cell [0008].  
	It would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the external circuit of the fuel cell system of Hagh as to provide power to the fuel cell as taught by Darling or Ludlow. 
As to Claim 6:
	Hagh discloses the condenser compresses a heat exchanger with a rejection side in fluid communication with the inert gas flow path and a heat absorption side in thermal communication with a heat sink (see “regenerative heat exchanger 140… increase the temperature of the compressed air 186 turbine exhaust gas 191 is at least partially cooled by regenerative heat exchanger 140…” [0017, 0020]).
As to Claim 7:
	Hagh discloses the heat absorption side of the condenser is in fluid communication with ambient air as said heat sink (see “exhaust gases 791…” [0036]; “… compressor 826 may be ambient air… exchanger gas 891… fuel heat exchanger 842…” [0040, 0043], Figs. 7-8).
As to Claim 8:
(see “RAM air heat exchanger 744 is directed to a water extractor 772 to remove excess water 798…”, [0036, 0044], Figs. 7-8).
As to Claim 9:
	Hagh discloses the ion transfer medium comprises a proton exchange membrane [0018], and the electrochemical cell is configured to produce protons at the anode and transfer the protons across the proton exchange membrane to the cathode (see “… proton exchange membrane… anode… cathode…”, [0018, 0031], Fig. 7).
	Regarding the limitation “configured to produce protons at the anode and transfer the protons across the proton exchange membrane to the cathode…”, Hagh discloses the same fuel cell as the claimed fuel cell which is a common fuel cell that main function is to produce protons at the anode and transfer the protons across the proton exchange membrane to the cathode as that is how PEMFC functions.  Thus, it is inherent or obvious that the function is taught by the disclosed structure of the PEMFC of Hagh.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.
As to Claim 11:
	Hagh discloses the inerting gas flow path is further in operative communication with a figure suppression system (see “combustor 730…”, [0036], Fig. 7, 8 – the combustor lowers the oxygen concentration thus reduce/suppress/prevent fire from occurring).
As to Claim 12:
(see “aircraft engines… supply cabin air… body aircraft… ”, Title, Abstract, [0015, 0026]).
As to Claims 13-14:
	Hagh discloses the protected space is a fuel tank ullage space (see “ullage…” Abstract, [0016, 0019, 0032, 0039]).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hagh et a., US 20150353201 (hereinafter, Hagh) in view of Darling or Ludlow, as applied to claim 1 above, and further in view of Snow, JR. et al., US 20160228807 (hereinafter, Snow).
Hagh discloses the pressure control device and pressurized gas source but does not disclose a specific pressure at which the heat exchanger or condenser operated.
In the same field of endeavor, Snow also discloses a system of storing gas in an aircraft as to reduce explosion (Abstract, [0001, 0002]) similar to that of Hagh.  Snow further discloses that incoming air is usually in the range of 25 to 35 psig and the pressure can be set in the vicinity of 60 psia [0035].  Furthermore, when inert or nitrogen gas is produced (such as that from a fuel cell), the pressure of the NEA will need to be approximately 45 to 60 psia before supplied to the compressor which is usually compressed to 29000 to 3000 psia [0035].  Snow teaches that this is important as it is desirable to operate at the taught range [0035] as to maximize the efficiency of the operations.
Regarding the “… dew point of the inerting gas”, it is noted that Hagh has already disclosed the same inert gas (nitrogen) as the claimed invention.  Thus, the same gas being pressurized would have greater dew point than at ambient pressure.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the pressure range of Snow to the heat exchanger and compressor of Hagh as to efficiently pressurize the inert gas and maximize the efficiency of the operations.
Response to Arguments
Regarding the newly added limitation, the 102 rejection has been withdrawn.  However, the claims are currently being rejected over new combination of prior arts, Hagh in view of Darling or Ludlow, as indicated above.  Applicant’s arguments with respect to claims 1-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723